COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Regal Entertainment Group v. IPIC-Gold Class Entertainment, LLC
Appellate case number:     01-16-00102-CV
Trial court case number: 2015-68745
Trial court:               234th District Court of Harris County

        This is an accelerated appeal from a temporary injunction entered on January 25, 2016. A
motion for temporary and permanent sealing orders was filed with the trial court on February 4,
2016. The trial court entered a sealing order pursuant to Texas Rule of Civil Procedure 76a on
February 29. On March 3, 2016, appellant filed an unopposed motion to enforce the trial court’s
sealing order. The Court GRANTS the unopposed motion.
        The Court further advises the parties that neither the motion for sealing order nor its
exhibits are included in the record on appeal, so the Court cannot discern which
information is the subject of the sealing order. Additionally, by the time the sealing order was
entered, the reporter had already filed portions of the reporter’s record in this Court. The
reporter has since filed additional portions of the reporter’s record that reflect that they are sealed
in accordance with the trial court’s order, but the Court is unable to discern whether portions of
the reporter’s record filed before the sealing order was entered should be sealed in accordance
with the trial court’s sealing order.
        Therefore, the Court orders the parties to assist the court reporter in filing with this Court
an amended reporter’s record, which shall designate any sealed materials as such and segregate
them in volumes separate from material that is not subject to the sealing order. The amended
reporter’s record shall be filed within 20 days from the date of this order. Until then, the
Court will treat the entire reporter’s record as sealed.
        Finally, because the sealing order does not permit even parties to access the record, the
parties should seek an amended sealing order from the trial court if they wish to specify that
parties or anyone else shall have access to the sealed portions of the record in this Court.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually        Acting for the Court
Date: March 11, 2016